Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Response to Amendment
The amendment filed 01/12/2022 has been entered.  As directed by the amendment: claim 1 has been amended and claims 7-10 cancelled.  Therefore, claims 1-6, 11-14, and 20 are currently pending examination.
Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant traverses the Kim reference in that:
“…the end of the electrodes cross the inner pattern or the outer pattern and locate outside the inner pattern or the outer pattern. 8
104635847\V-108/18/17Application No.: 16/595,011Docket No.: 7989.00126.US00
That is, in Kim, the electrodes connected to the inner pattern invades the heating area of the outer pattern, and the problem to be solved by the claimed invention is inherent in Kim. 

As best understood, applicant’s traversal is referencing the limitation of “wherein an end of the pair of second electrodes located between the outer pattern part and the pair of first inner tracks.”

    PNG
    media_image1.png
    747
    793
    media_image1.png
    Greyscale

As shown above, Kim discloses that an end of the pair of second electrodes (end of electrodes 373 connected to the outermost tracks of the inner tracks of 351 that extend from  the outer pattern part 321 to the point of connection with the inner tracks) is located between the outer pattern part (321) and the pair of first inner tracks.
Applicant further traverses with respect to the Smith reference that:
First, in Smith, both ends 123, 125 of a heating element 108 are located between a pair of inner bridges. However, claim 1 requires one end of the first electrode, i.e., inner electrode to be located between the pair of first inner bridges.  

	In response, the examiner agrees that both electrodes 123 and 125 of Smith are located between the pair of inner bridges. However, Smith is not relied upon to teach the “outer electrode extending outwardly from an end of the outer pattern part” and is merely relied upon to teach the inner electrode being located between the pair of inner bridges.  Here, either electrode 123 or 125 satisfy the claimed limitation of an end of the inner electrode being located between the pair of first inner bridges.

With further reference to Smith, applicant traverses in that:
Next, in Smith, the ends 123, 125 and the inner bridges are part of the same heating element 108, and thus, Smith's inner bridges cannot be the claimed pair of first inner bridges. Because, in the claimed invention, the pair of first inner bridges are part of a different heating element, that is, the pair of first inner bridges are part of the inner pattern part, whereas the inner electrode is connected to the outer pattern part, which is different from the inner pattern part. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Smith is not relied upon to teach or disclose the inner bridges being a part of a different heating element.  

    PNG
    media_image2.png
    549
    563
    media_image2.png
    Greyscale

	Smith is merely relied upon to teach that it is known in the art for an end of an inner electrode (123 or 125) (para. 0039; 123 and 125 are connected to a source of electrical power, in order to supply heating element 108 with electrical power) (para. 0050 refers to 123, 125 as terminals) to be located between a pair of inner bridges (annotated above). Smith is not relied upon to teach the claimed inner bridges.

    PNG
    media_image3.png
    588
    503
    media_image3.png
    Greyscale

	The examiner offers the following discussion merely as an avenue to advance prosecution.  Figure 5 of the instant application, above, shows the inner pattern part including inner tracks 51-56 and inner bridges 61-65 where distances between pairs of bridges are indicated, respectively, by D1, D2, D3, D4, and D5.  As shown above, D2 is wider than D4 and D1 is wider than D3, and D3 is wider than D5.  The distances D5 to D1 progressively increase the further away from center C.  The examiner recommends amending the claim language to include these features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 11-14, and 20 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the limitation of “a pair of first inner tracks having an arc shape and to which the pair of second electrode parts are connected, respectively and located at an outermost side of the inner pattern part with respect to a center of the inner pattern part” renders the claim indefinite as it is unclear as to what, the pair of first inner tracks or the pair of second electrode parts, are located at an outermost side of the inner pattern part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication 2010/0193502), hereinafter Kim, in view of Kurano (U.S. Publication 2018/0092161), and in further view of Smith et al. (U.S. Publication 2017/0295612), hereinafter Smith.
Regarding claim 1, Kim discloses an electric heater (Title; Figure 8, electric heater 310) comprising:
a substrate (base 311, made of a glass material-para. 0065); 
an outer pattern part (first heating portion 321) disposed on one surface of the substrate (disposed at a lower surface of base 311-para. 0066); 
an inner pattern part (second heating portion 351) disposed on the one surface of the substrate (311) so as to be located such that the outer pattern part surrounds the inner pattern part (As shown in Figure 8; para. 0066 discloses that 351 is disposed radially inside with respect to the first heating portion 321), and to be spaced apart from the outer pattern part (Fig. 8); 
a pair of first electrodes (371) connected to the outer pattern part (321) (para. 0070; “…the first and second heating portions 321, 351 are respectively connected to first power connection portions 371 and second power connection portions 373…”);
a pair of second electrodes (373) connected to the inner pattern part (351) and spaced apart from the pair of first electrodes (371) (Fig. 8), wherein the pair of second electrodes (373) are located inside (at least partially) the outer pattern part (321).  

    PNG
    media_image4.png
    504
    438
    media_image4.png
    Greyscale

the inner pattern part (351) includes (para. 0069; 351 is provided with a plurality of unit heating elements 355 each having an arc shape spaced from each other in a radial direction): 

    PNG
    media_image5.png
    747
    793
    media_image5.png
    Greyscale

a pair of first inner tracks (outermost tracks of 351) having an arc shape and to which the pair of second electrode parts (373) are connected, respectively, and located at an outermost side of the inner pattern part (351) with respect to a center of the inner pattern part (351); 
a pair of second inner tracks (any of the inner tracks of 351.  For example, the second track from the outermost track) having an arc shape, located inside the first inner track, and spaced apart from the first inner track; and 
a pair of first inner bridges (heating connection portions 356 connecting the unit heating elements 355. See, for instance, connection portion 356 connecting the outermost track and the second track) connecting the first inner track and the second inner track in series (356 clearly connects the inner and outer tracks of 355 in series)

    PNG
    media_image6.png
    380
    562
    media_image6.png
    Greyscale

Kim further discloses wherein the pair of first electrodes (371) include: an outer electrode extending outwardly from an end of the outer pattern part; and an inner electrode extending inwardly from another end of the outer pattern part (and spaced from the inner pattern part (as shown above.  Here the “end of the outer pattern part” is taken as the portion of the outermost track connected to the outer electrode, while the “other end” is taken as the portion of the inner track connected to the inner electrode.  Such “ends” extend outwardly and inwardly, respectively, along the vertical arrows).

    PNG
    media_image1.png
    747
    793
    media_image1.png
    Greyscale

Kim further discloses wherein an end of the pair of second electrodes (end of electrodes 373 connected to the outermost tracks of the inner tracks of 351 that extend from  the outer pattern part 321 to the point of connection with the inner tracks) located between the outer pattern part (321) and the pair of first inner tracks.
Kim is silent on the outer pattern part having a spiral shape and an end of the inner electrode being located between the pair of first inner bridges.

    PNG
    media_image7.png
    635
    578
    media_image7.png
    Greyscale

Kurano teaches that it is known in the art of planar electric heaters (Abstract; Figure 4, substrate 10, including an outer pattern part 53 and an inner pattern part 51.  Paragraph 0033 discloses 51 and 53 as resistive heating elements.  Para. 0035 discloses 53 being disposed in the outer peripheral portion of substrate 10) for the outer pattern part (53) to have a spiral shape (para. 0035; “form a substantially spiral pattern with loops substantially evenly spaced.”  See also Fig. 4) (para. 0067 discloses that other shapes may also be used).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim with Kurano, by replacing the shape of the outer pattern part of Kim, with the teachings of Kurano, for in doing so would merely result in a change is shape in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  See MPEP 2144.04-IV.
The combination of Kim with Kurano is silent on an end of the inner electrode being located between the pair of first inner bridges.

    PNG
    media_image2.png
    549
    563
    media_image2.png
    Greyscale

	Smith teaches that it is known in the art of resistive heaters integrated onto or within a substrate (para. 0002-0003; Fig. 1) (para. 0039, heating element 108 is formed on a surface of 102) for an end of an inner electrode (123 or 125) (para. 0039; 123 and 125 are connected to a source of electrical power, in order to supply heating element 108 with electrical power) (para. 0050 refers to 123, 125 as terminals) to be located between a pair of inner bridges (annotated above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim, as modified by Kurano, with Smith by replacing the relative location of the inner electrode, with respect to the pair of first inner bridges of Kim, as modified to have the outer pattern part having a spiral shape of Kurano, with the teachings of Smith, for in doing so would merely amount to a rearrangement of electrodes.  See MPEP 2144.04-VI-C.  One of ordinary skill in the art would be motivated to have the inner electrode be located between the pair of first inner bridges for in doing so would reduce the overall size of the electric heater.  That is, having the electrodes be closer to the center of the heating element pattern (as in Smith), compared to the electrodes extending outside of the heating element pattern (as in Kim) would require less space such that the size of the substrate could be reduced.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation. Kim further teaches wherein the pair of second electrodes (373) extend inwardly from the inner pattern part (as shown above in annotated Figure 8, the second electrodes 373, specifically the portions of 373 that connect to the inner pattern part, extend inwardly, indicated by the arrows, from the inner pattern part).  

    PNG
    media_image8.png
    664
    528
    media_image8.png
    Greyscale

Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation. Kim further teaches wherein the pair of second electrodes (373) intersect an imaginary circle (indicated by the circle in the above annotated Figure 8) including an outer circumference of the second inner track (the above circle includes an outer circumference of the second track).  
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation. Kim further teaches wherein a gap between the first inner track and the second inner track is constant (as shown in Figure 8).  

    PNG
    media_image9.png
    609
    521
    media_image9.png
    Greyscale

Figure 5 of instant application 16/595011 (depicting second electrodes 69C and D facing between second inner bridges 62)

For context of the claimed limitation of “wherein the pair of second electrodes face between the pair of second inner bridges,” the examiner references the instant application.  Figure 4 shows the same arrangement with respect to the inner pattern part (para. 0139). Here, the specification, in paragraph 0133, states that “at least a part of the second electrode parts 69A and 69B may be located between the pair of inner bridges 62 or may face between the pair of second inner bridges 62.”

    PNG
    media_image10.png
    640
    709
    media_image10.png
    Greyscale

Figure 8 of Kim

Regarding claim 5, the primary combination, as applied to claim 3, teaches each claimed limitation. Kim further teaches wherein the inner pattern part further includes: a pair of third inner tracks (Third inner tracks, left and right portions) having an arc shape, located 42inside the second inner track, and spaced apart from the second inner track (as shown above); and a pair of second inner bridges (Second Bridges) connecting the second inner track and the third inner track to each other in series, 

    PNG
    media_image11.png
    246
    435
    media_image11.png
    Greyscale

and wherein the pair of second electrodes face between the pair of second inner bridges (as shown above.  The pair of second electrodes, in the portion that connects to the inner track portion, face each other in a region that lies between extents of the second inner bridges.).  
Regarding claim 11, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image12.png
    609
    631
    media_image12.png
    Greyscale


Kim further teaches wherein the inner electrode intersects an imaginary circle including an outer circumference of the inner pattern part and is spaced apart from the inner pattern part (Here, the outer circumference of the inner pattern part is shown above as the inner annotated circle.  The Imaginary Circle that intersects, at least partially, the inner electrode includes the outer circumference of the inner part and is spaced from the inner part part.).  
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image13.png
    421
    489
    media_image13.png
    Greyscale

Kim further teaches wherein at least a part of the inner electrode is located between the pair of second electrodes (as shown above).  
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image14.png
    609
    631
    media_image14.png
    Greyscale

Kim further teaches wherein the inner pattern part has a symmetrical shape with respect to an imaginary center line passing through the center of the inner pattern part, and 45wherein the inner electrode intersects the imaginary center line (as shown above).  
Regarding claim 14, the primary combination, as applied in claim 1, teaches each claimed limitation. 

    PNG
    media_image15.png
    636
    465
    media_image15.png
    Greyscale

Kim further teaches wherein a gap between the first inner track and the outer pattern part is varied along a length direction of the outer pattern part (as shown above).
Regarding claim 20, Kim, as applied to claim 1, teaches each claimed limitation and further teaches an electric heating apparatus including the electric heater of claim 1 (see citations in claim 1 above).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication 2010/0193502), hereinafter Kim, in view of Kurano (U.S. Publication 2018/0092161), and Smith et al. (U.S. Publication 2017/0295612), hereinafter Smith, and in further view of Okajima et al. (U.S. Publication 2003/0075537), hereinafter Okajima.
Regarding claim 6, the primary combination, as applied in claim 3, teaches each claimed limitation.  Kim further teaches wherein the inner pattern part further includes: 

    PNG
    media_image10.png
    640
    709
    media_image10.png
    Greyscale

a pair of third inner tracks (third inner tracks, left and right side portions) having an arc shape, located inside the second inner track, and spaced apart from the second inner track (as shown above); and a pair of second inner bridges (Second Bridges) connecting the second inner track and the third inner track to each other in series (as shown above).
	Kim also teaches a distance between the pair of second inner bridges being the same, or at least substantially the same, as a distance between the pair of first inner bridges.  Therefore, Kim is silent on the distance between the pair of second inner bridges being wider than the distance between the pair of first inner bridges.  

    PNG
    media_image16.png
    633
    661
    media_image16.png
    Greyscale

Figure 1 of Okajima
	Okajima teaches that it is known in the art of planar electric heaters (Abstract and Figure 1; substrate 2 including an outer pattern part 3 and an inner pattern part 4, both of which include portions 3C and 4C that connect with terminals 6A and 7-para. 0029-0030) 

    PNG
    media_image17.png
    624
    642
    media_image17.png
    Greyscale

for the distance between the pair of second inner bridges being wider than the distance between the pair of first inner bridges (see also paragraph 0031 stating that the distance WI is larger than the distance WO).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim, as modified with Kurano and Smith, with Okajima, by replacing the distances between the pair of first and second inner bridges of Kim, with the teachings of Okajima, in order to provide sufficient spacing to accommodate terminal connection to the inner pattern part (para. 0045, larger terminal cross section, relative to the heating element, improves the joining strength of the terminal and the power supply. See also para. 0058) while preventing temperature reduction (para. 0056). Furthermore the distance between the pair of second inner bridges being wider than the distance between the pair of first inner bridges merely results in a change is shape in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  See MPEP 2144.04-IV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761